I bring heartfelt greetings 
from the Government and friendly people of Saint Kitts and Nevis, and I am 
particularly pleased and, indeed, honoured to be called upon to address the 
forty-seventh session of the General Assembly of the United Nations. 
Let me first join those speakers who have preceded me in congratulating 
the former President, Mr. Samir Shihabi of Saudi Arabia, on his efficient and 
proficient handling of our past deliberations. Then I must hasten to welcome 
our new President, assuring you, Sir, of my country's active support and 
cooperation. Clearly, Mr. President, the very skilful and methodical manner 
in which you have been guiding and conducting our work augurs well for a 
productive session. 
Next I wish to commend most highly our Secretary-General, 
Mr. Boutros Boutros-Ghali, who has been serving the cause of our Organization 
with diligence, dignity and dexterity in the face of challenging times. The 
Government and people of Saint Kitts and Nevis welcome you, 
Mr. Secretary-General, to this, your first session of the General Assembly as 
Secretary-General, and we have every confidence in your commitment to 
international peace and security as the bases for democracy and development. 
When we met last year for the Assembly's forty-sixth session it was in an 
atmosphere of great optimism. The cold war was over, Kuwait was liberated, 
freedom and democracy were breaking out all over Europe and in the former 
Soviet States, positive steps for the reduction of nuclear arms were taking 
place. The world waited with anticipation to reap the benefits of the 
all-embracing peace dividend. In my address then I said: 
"The enhancement of education, the eradication of poverty, the 
reduction of unemployment, the maintenance of good health, the provision 
of affordable housing, the adapting of science and technology to 

socio-economic development these must be the dividends that flow from 
diverting global financial resources away from the amassing of armaments, 
to be invested in human development. This is the challenge we face. 
This is the new battle we must join and we must not fail." 
(A/46/PV.25. p. 6) 
It is perhaps too soon to say that we have failed, but we have certainly not 
succeeded. Once again, the attention of the international community has been 
distracted by fierce and despicable atrocities in far-flung theatres of 
regional conflict. 
On the one hand, we are shocked by the gruesome and intense savagery of 
the fighting in Bosnia and Herzegovina. The reports of detention camp 
atrocities, indiscriminate killings, starvation and torture, seem like a 
reincarnation of less civilized times, and it is difficult to accept them as 
part of the twentieth century. 

On the other hand, the scenes of human degradation, suffering and death 
from starvation and disease emanating from Somalia appear at last to have 
jolted the conscience of the international community and stimulated a 
humanitarian response to the crisis. 
In these theatres of civil strife, our relief efforts are disrupted by 
those who are seemingly untouched by human suffering. Relief convoys come 
under fire, and food intended for the victims of war is hijacked and ends up 
in the coffers of those whose very actions are perpetuating the crisis. 
I am aware of the outstanding efforts of the Secretary-General to ensure 
that the United Nations has responded to these crises with urgency and in 
positive and practical ways. We must however do more. We must mobilize the 
resources, diplomatic and other, of the Member States to bring an end to the 
fighting and, secondly, we must continue to intensify the relief effort for 
those in need of the basic necessities of food, shelter and medicines. 
It is serious cause for concern that countries in which the economy is in 
shambles, and in which production of goods and services is practically at a 
standstill, can still find the means to procure massive amounts of arms and 
ammunition and sustain armed conflicts for many months and even years. Here 
again we see resources that should be channelled to address issues of human 
development being diverted into weapons of destruction for the perpetration of 
violence. 
It is therefore clear that there is also an urgent need for a reduction 
in both conventional and non-conventional weapons and I call upon the Assembly 
to pursue this objective. 

While much of our attention seems to be directed towards Eastern Europe 
let us be reminded that peace and development continue to elude the people of 
Haiti and South Africa. 
The people of Haiti still cannot breathe the pure air of freedom; they 
still suffer under an oppressive illegal regime which blatantly and 
monstrously repudiated the will of the people, which was so freely and 
overwhelmingly expressed in the elections of December 1990. 
Saint Kitts and Nevis, and indeed the entire Caribbean community, 
continue to condemn this dastardly assault upon the democratic process in 
Haiti, and we maintain our call for the restoration of constitutional 
democracy in Haiti. I call on the Member States of the United Nations to 
ostracize the illegal regime in Haiti and to take all appropriate measures to 
restore democracy and the constitutionally elected government in Haiti. 
In the meantime we must continue and increase humanitarian assistance to 
the people of Haiti through international relief organizations, and ensure 
that our assistance reaches those who need it most. We must also be prepared 
to mobilize significant development assistance to Haiti when democracy is 
restored. 
In relation to South Africa, we in the Caribbean have been strong in our 
condemnation of apartheid. I have no doubt that our principled stand, along 
with that of other countries has contributed to the eventual dismantling of 
the main pillars of apartheid. Encouraged by the African National Congress, 
and as a means of encouraging further progress, we relaxed some of the 
sanctions that we had imposed. The recent upsurge in violence, which appears 
to enjoy tacit support from elements within the ruling regime itself, must 

cause us to doubt the sincerity of the De Klerk administration to lay 
apartheid in its final resting place. 
The Government and people of Saint Kitts and Nevis call upon the General 
Assembly at this forty-seventh session to condemn the wanton killings in South 
Africa and to appeal to all parties to resume talks in good faith, for the 
sake of democracy and good government. We call for an end to the violence in 
South Africa. We urge the immediate resumption of the negotiating process 
towards a free and democratic South Africa. We re-emphasize our unshakable 
solidarity with the anti-apartheid struggle and we appeal to the South African 
regime to exercise more effective control over its security forces. The 
climate for negotiation has to be restored in order to facilitate the 
emergence and subsequent establishment of a democratic and non-racial South 
Africa. We seize this opportunity to invite the international community, if 
necessary, to remobilize its forces in the struggle against apartheid, in the 
struggle for freedom, peace and democracy in South Africa. 
Let us not abandon the oppressed people in South Africa. Let us stand 
firm instead until justice, equality and freedom become realities. The 
primary objective must be "one person, one vote". This is the only brand of 
democracy we in the Caribbean understand. This is the only brand of democracy 
we want for ourselves and for our brothers and sisters in South Africa. 
We commend the role the United Nations has played and continues to play 
in respect of Arab-Israeli relations. We regard the peace talks that have 
started as a positive development and we urge that they be continued in good 
faith by all parties concerned, so that a just and lasting solution which 
addresses all of the issues of fundamental rights, security and economic and 
social development can be achieved. 

The people in developing countries are still anxiously awaiting the 
"peace dividend". This body of nations must work assiduously at bringing an 
end to conflicts, at ending hunger and starvation. We must, in short, strive 
to move beyond a mere crisis-response modality and shift into a posture to 
effect just and sustainable development throughout the world. It is a 
monumental task, which will require massive mobilization of resources, 
sensible and sensitive application of those resources, and an unprecedented 
level of cooperation between developed and developing countries. 
There must be a major emphasis on human resource development so that the 
people may be empowered to drive the development process. In this decade of 
the disabled, and beyond, they too must be involved. My Government is making 
every effort to ensure that the disabled of our country are involved in the 
total process of mobilization. In order to increase public awareness and to 
assist in the development of the disabled, my Government has spearheaded a 
major fund-raising effort through the annual walkathon undertaken by Ministers 
of Government as part of our celebration of independence. We also support 
training programmes through our own school for the deaf and private sector 
support institutions. 
 
The people must be given the tools education, basic infrastructure, 
appropriate technology transfer and the life-quality-enhancing support of 
affordable housing, good health care and facilities for recreation. 
Instead of a massive mobilization of financial resources for developing 
countries, however, we are faced with reductions in concessional financing and 
across-the-board cuts in aid. These will hit the poorest and smallest 
countries hardest and undermine our efforts to reduce poverty, stimulate 
growth and protect the environment. 
Free trade is being touted as the new panacea for all our ills. There 
is, however, no single prescription for the economic ailments of all 
countries. There is no one solution for the rich and the poor, for the 
industrialized and the non-industrialized, for the developed and the 
developing. Even within the category of developing countries, there are 
structural differences between small island developing countries and others. 
Special consideration must therefore be given to small island developing 
countries. 
In matters of trade we cannot be equal partners. How can we, when large 
countries, having the benefit of economies of scale, highly developed 
infrastructure and modern technology, can swamp our markets with virtually any 
product? On the other hand, the per capita cost to us of providing the 
infrastructure to support an export-oriented development is higher than it is 
in developed countries. 
In the Caribbean we recognize that we must accept the principal 
responsibility for progress in our own development. We have demonstrated a 
commitment to reform and diversification, we have taken bold initiatives 

involving greater fiscal and economic discipline, and we are willing to do 
more. But we cannot do the job alone. 
We have made significant progress in regional cooperation and are now 
poised to take further initiatives to strengthen our functional, economic and 
political cooperation. We know that we can do more for ourselves through more 
effective regional integration. 
As a Caribbean people, we have to be realistic in assessing the potential 
impact of our regional integration process. The members of the international 
community too must be realistic in designing their policies for interacting 
with us in the Caribbean community. The fact is that, as developing 
countries most of us being island developing countries in the Caribbean 
community we are individually small. When taken together and looked at in 
the international context, we are still small, and the basic problems, 
inequities and vulnerabilities of small developing countries still afflict us. 
We want to play an effective part in the international economic system; 
we want to be equal partners in the evolving global trading arrangements. In 
our case, however, equal does not mean identical, because we do not start from 
the same premise. The basic conditions and inequities which necessitated 
special arrangements under agreements such as the Lome Convention, the 
Caribbean Basin Initiative and CARIBCAN are still present. Therefore, while 
we support the call for an early and successful conclusion to the Uruguay 
Round of trade negotiations, we urge that as we, the small island developing 
countries of the Caribbean, work assiduously to transform our economies, 
earnest consideration should be given to the continuation of preferential 
trading arrangements to small countries such as ours. In particular, special 

treatment of the sensitive commodities, sugar and bananas, is vital to our 
stable adjustment to the changing global economic environment. 
The other area for urgent action is the maintenance of concessional flows 
of aid to developing countries. I am aware that global recession and the 
recent uncertainties reflected in the financial system in Europe will put 
severe pressures on donor budgets and will thus encourage the trend towards 
the reduction of official development assistance. I must, in spite of the 
difficulties, renew the call for developed countries to recommit themselves to 
reaching the United Nations target for official development assistance 
amounting to 0.7 per cent of their gross domestic product. 
A reduction in aid would undermine our efforts to promote sustainable 
development and protect the environment. Yet those objectives were the very 
heart of the consensus reached at the historic United Nations Conference on 
Environment and Development the Earth Summit held at Rio de Janeiro in 
June of this year. 
That conference provided us with a rare, almost unique, opportunity for 
global cooperation and partnership. We paused there to chart afresh the 
course for improving the quality of life for all peoples in our time and for 
future generations, through an integrated, caring and people-oriented approach 
to sustainable development. We left there with a clear commitment to balance 
the urgency of environmental preservation with the imperatives of human 
development. 
We signed the Convention on biological diversity to encourage the 
rational management of natural resources, to ensure that the people of 
developing countries will justly gain the benefits associated with the use of 
their resources. We also signed the Convention on climate change, because 

Saint Kitts and Nevis, and indeed the entire Caribbean region, are susceptible 
to the ravages of hurricanes, and, as island States, we are certainly 
vulnerable to the effects of global warming and a rise in sea level. 
The execution of those Conventions must have special meaning to our women 
and children. The United Nations has already committed itself to devoting 
special attention to them. Saint Kitts and Nevis fully acknowledges the 
importance and contribution of our women to sustainable development. Women in 
my country are fully involved as equal partners in the decision-making and 
development processes. The rights of women and the entitlement to such rights 
have been integrated into my country's development policies and programmes, 
which are implemented by a Ministry of Women's Affairs. We recognize the 
strong correlation between environmentally sound development and population 
growth, and we provide family-planning programmes involving education, 
information and accessible services. 
We maintain our commitment to our children through the provision of 
improved educational facilities and appropriate curricula, a variety of 
training opportunities, recreational facilities, improved housing and a strong 
programme of primary health care in which we maintain our standard of 
100 per cent immunization against the common communicable diseases. 
The importance of our marine environment to the health, welfare and total 
development of our Caribbean people cannot be overemphasized. Consequently 
reports of the impending shipment of a large quantity of plutonium through the 
Caribbean Sea later this month are a matter of the gravest concern to us in 
Saint Kitts and Nevis. This is a matter which must and will be addressed by 
the Caribbean community. 

I call on the international community to support us in our efforts to 
protect our marine environment and to prohibit the movement of hazardous waste 
through our region. 
We in Saint Kitts and Nevis will continue to play our part in preserving 
our planet by implementing national policies and programmes based on domestic 
social and economic realities, including solid waste management, water quality 
improvement, control of soil and coastal erosion, forestry management, 
agricultural and fisheries development and preservation of our marine 
environment. In Rio, we endorsed an implementation programme known as 
Agenda 21. It addresses the major issues related to sustainable development. 
It charts the way to improved living standards in developing countries. We 
must now translate this blueprint into tangible action by providing the 
financial resources for its implementation. Within the programme, access to 
the resources must not be tied to conditions that would impose further burdens 
on the people of developing countries. Such resources must be made available 
on preferential terms, with special concessions for small island developing 
countries. I can stress the urgency of this requirement in no better way than 
to repeat what I said to the historic assembly in Rio: 
"We cannot aspire to save the planet for future generations, while 
consigning the poor, the underprivileged, the underdeveloped of this 
generation to a life of persistent misery and deprivation." 
The task *is enormous, the challenge is monumental, but within the 
international community we have the tools. All that is left is for us to 
summon the commitment to preserve, develop and manage our combined heritage 
with the objective of guaranteeing a better quality of life for all people, 
everywhere. 